Broyles, C. J.
The evidence authorized the jury to find that the premises upon which the distilling apparatus was found were in the defendant’s possession and under his control. The accused introduced no evidence, and his denial, in his statement to the jury, that the premises were in his possession or under his control was evidently disbelieved by the jury. The verdict was authorized by the evidence, and the refusal to grant a new trial (the motion being based upon the general grounds only) was not error.

Judgment affirmed.


Luke cmd Bloodworth, JJ., concur.